Detailed Action
Response to Amendment
This Office action is in response to Applicant's communication filed December 06, 2021 in response to the Office action dated September 14, 2021. 
Claims 1-20 are pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 12/06/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10691622 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for locking object and releasing lock after completion of transaction but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….accessing an execution log that comprises entries for one or more steps of the intent; determining, from analysis of the entries of the execution log, that a step of the one or more steps of the intent is uncompleted by the second computing device; releasing a lock on the data object based on the determining that the step is uncompleted by the second computing device; and re-assigning execution of the step to the first computing device, wherein the re-assigning comprises locking the data object for completion of the intent by the first computing device.”
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Applicant’s arguments filed 12/06/21 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/TASNIMA MATIN/Primary Examiner, Art Unit 2135